Citation Nr: 1600278	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  12-21 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for migraine headaches.


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1971 to July 1971.  He had subsequent duty in the National Guard, including active duty for training (ACDUTRA) from July 1973 to August 5, 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from
a November 2010 rating decision by the Department of Veterans Affairs (VA)
Regional Office (RO) in Albuquerque, New Mexico.

In September 2014, the Board remanded the case for further development by the originating agency.  Following the September 2014 remand, the Veteran was afforded a VA examination for his claimed migraine headaches and claimed shell fragment wound, right side face.  The examiner gave a positive nexus opinion for the claimed shell fragment wound.  Consequently, in a May 2015 rating decision, the RO granted service connection for facial scars, shell fragment wound (previously rated as shell fragment wound, right side face).  This was a full grant of the benefit sought with regard to that issue.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).  A 30 percent evaluation was assigned, effective October 14, 2009.

With regard to the issue of a rating in excess of 30 percent for facial scars, shell fragment wound (previously rated as shell fragment wound, right side face), the Board notes that the issue has not been perfected for appeal to the Board.   Initially, the Board notes that the Veteran did not file a notice of disagreement (NOD) to the rating decision. Despite the fact that the Veteran did not file an NOD with the May 2015 rating decision, that same month, at approximately the same time that the rating decision was issued, the agency of original jurisdiction (AOJ) issued a supplemental statement of the case (SSOC) including the issue entitlement to an initial evaluation in excess of 30 percent for facial scars, shell fragment wound (previously rated as shell fragment wound to right side of face. 

Pursuant to 38 C.F.R. § 19.31(a) (2015), an SSOC may not be used to announce a decision by the AOJ on an issue not previously addressed in a statement of the case (SOC), or to respond to a NOD on a newly appealed issue that was not addressed in an SOC.  "In no case will a supplemental statement of the case be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the statement of the case."  Id. Thus, the inclusion of this issue in the SSOC was not only error because the Veteran has not challenged the assigned rating and thus has not put this issue in appellate status, but the SSOC is not the proper vehicle to address it even if he had. Accordingly, the Board does not have jurisdiction over the issue and it will not be addressed herein.

Throughout much of the appeal, the Veteran was represented by an attorney.  However, in an August 2015 letter, prior to notification of certification of transfer of the appeal to the Board, the Veteran's attorney withdrew from representation at the request of the Veteran.  See June 2015 letter from the Veteran.  As the Board, RO and Veteran were notified of this action, and the action does not adversely impact the Veteran's interests, the Board finds that the attorney properly withdrew from representation.  As the Veteran has not appointed another representative, the Board considers him to be self-represented in this case.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he was injured in an accident when serving as an artillery
crewman in the Army National Guard while on ACDUTRA.

According to a statement signed by the claimant and three members of his unit who
appeared to have witnessed the incident, the Veteran was the gunner of an M42
'Duster" self-propelled gun during a training exercise in the summer of 1973.  The
M42 was on a firing range and a sergeant ordered the Veteran to fire the gun.  When
he did so, a round exploded in the chamber, causing a piece of shrapnel to strike the
Veteran on the side of his face.  The Veteran was treated by medics in the field, but there are no written records of the incident in the service treatment records.
The Veteran claims that, as a result of the accident, he suffered scarring and
disfigurement on the right side of his face.  He further claims that, immediately after
the accident, he began to experience headaches which have persisted for years.  The Board notes that the Veteran is currently service-connected for facial scars, shell fragment wound (previously rated as shell fragment wound, right side face).  See May 2015 rating decision.

As previously noted by the Board in the September 2014 remand, in a July 2011 decision, the RO granted service connection for tinnitus based in in part on the lay statements of the Veteran and the members of his unit that there was a misfire accident when the Veteran was performing ACDUTRA as an air defense artillery gunner in the summer of 1973.  The RO specifically noted that the Veteran performed ACDUTRA from July 22, 1973 to August 5, 1973.  Although there is no evidence in the service treatment records of the alleged injury, the RO has previously found the lay statements regarding the misfire accident to be credible.

In accordance with the Board's September 2014 remand directives, the Veteran was afforded a VA examination with an opinion from the examiner for his claimed migraine headaches in April 2015.  The examiner opined that the Veteran's diagnosed migraine headaches were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In rendering his opinion, the examiner noted that after reviewing the Veteran's records, there was a lack of evidence to support that his headaches were caused by the explosion involving the face.  He noted that there were no complaints of headaches or office visits pertaining to the complaint of headaches in the records, and that on the contrary, a document dated in April 1975, after the explosion occurred, noted that the Veteran denied experiencing any headaches when questioned.  

Essentially, the examiner opined that, as there was no evidence of headaches in service, the Veteran's currently diagnosed headaches are not related to the conceded in-service explosion and injury to the face.  However, the Board's inquiry does not end there.  Service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d) (2015).  

Migraine headaches are manifested by symptoms that the Veteran is competent to report.  The Veteran's reports provide competent and credible evidence of headaches during active military duty and continuing since service.

The April 2015 examiner did not provide an opinion as to whether the migraine headaches identified after service are related to a disease or injury in service or to his reports of continuous symptoms since service.  In fact, the examiner did not adequately address the Veteran's lay statements of continuity.  Dalton v. Nicholson, 21 Vet.App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service).  Accordingly, the Board finds that the April 2015 VA opinion is inadequate for evaluation purposes.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's current migraine headaches is necessary.  38 C.F.R. § 4.2 (2015).

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  With any required assistance of the appellant, obtain any outstanding VA and/or private medical records and associated them with the claims file.

2.  Following completion of the above, schedule the Veteran for a new VA neurological examination to determine the etiology of any current headaches.  The examiner should review the claims folder and note such review in the examination report or an addendum.  The examiner is advised that an in-service explosion and injury to the face is conceded. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current headaches are the result of an injury or disease in active service, including the conceded in-service explosion and facial injury. 

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, including headaches, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, the RO or AMC should readjudicate the Veteran's claim for service connection based on the new evidence of record.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

